DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Priority
The present application, filed 12/04/2018, is a continuation of 15/157,949, filed 05/18/2016 (abandoned), and 15/157,949 is a continuation of 13/718,288, filed 12/18/2012 (abandoned), which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/579,546, filed 12/22/2011. 

Status of the Claims
Previously withdrawn claim 15 is examined in light of the updated search/consideration. 


Information Disclosure Statement
The information disclosure statement filed 12/02/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
See Non Patent Literature document B4 (Beaudonnet et al.) has been lined through, as the reference is not provided in English and there is no explanation of relevant or translation provides. 

Withdrawn Objections/Rejections
The previous grounds of rejection of claims under 35 U.S.C. 101 is withdrawn; see the new grounds set forth in detail below. 
The previous rejection of claims under 35 U.S.C. 103 is withdrawn; see the new grounds set forth in detail below.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite the Markush grouping “post-streptococcal disease selected from PANDAS, post-GABHS glomerulonephritis, rheumatic fever, autism, and Sydenham’s chorea”. See MPEP 2173.05(h), a Markush grouping is a closed group of alternatives. In the present case, the claim language is indefinite because it is unclear if “selected from” is intended as limiting, or if the claim language is open to other possible “post-streptococcal” diseases. It is suggested that Applicant amend the claims to recite proper Markush language, namely to recite “selected from the group consisting of”, so it is clear that the Markush group is a closed group of alternatives. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and laws of nature/natural phenomenon without significantly more.
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1

The claims are directed to a naturally occurring correlation, namely the correlation between a marker and streptococcal infection (i.e., the claim recites that the marker is indicative of infection, as such, when given broadest reasonably interpretation, step (a) is correlating an endogenous marker with infection). 
The natural relationship to which the claims are directed (i.e., the relation between the marker and Streptococcal infection) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring marker and the presence of infection. The correlation between the marker for infection and infection is a judicial exception as it exists in principle apart from any human 
Further, the claims recite limitations directed to the suspicion of disease, see namely “testing a biological sample from a subject… suspected of having a post-streptococcal disease selected from PANDAS, post-GABHS glomerulonephritis, rheumatic fever, autism, and Sydenham’s chorea”. The recited language indicates there is suspicion of disease from the recited list. Suspicion of disease is itself a judicial exception because suspicion of a disease is mental process (i.e., an abstract idea), as this amounts to a practitioner thinking about a possible diagnoses. Suspicion of disease takes place solely in the mind of the practitioner. 
Step 2A, Prong 2
The above discussed limitations are themselves insufficient to integrate the judicial exceptions into a practical application because they represent the judicial exceptions themselves and not a practical application thereof.
Regarding step (a), although the claims recite “testing… a marker of a streptococcal infection”, step (a) is not limited to any particular marker for the infection, and the step is not limited to any particular testing technique/assay or reagent. Further, such a step, which amounts to merely testing a biological sample for an unspecified marker of a streptococcal infection is insufficient to integrate the judicial exception(s) because the purpose of the step is merely to obtain data. Such a step does not go beyond insignificant pre-solution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). The indicate step is further not tied, for example, to any particular machine or apparatus. 
Claim 9 further recites step (b), namely “testing the biological sample for one or more 

Similarly as above, such steps are directed to insignificant pre-solution activity (see is also data gathering), there is not additional limitation or element recited at step (b) which relies on or applies the judicial exceptions from step (a) in some meaningful way such to amount to an integration into a practical application of the judicial exceptions. 
There are no other additional recited steps or elements recited at the dependent claims such to further apply, rely on or use the judicial exception in a manner that imposes meaningful limit on the judicial exception (not additional limitations that amount to a practical application of the judicial exceptions).
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
	Regarding the additionally claimed steps or elements considered under step 2B, the recited steps of testing at steps (a) and (b) (testing for a marker of streptococcal infection and testing for autoantibodies (reactivity) to antigen from a protein selected from ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 by immunofluorescence assay), the additionally recited steps/claim elements in addition to the judicial exceptions fail to add significantly more. In particular, the active testing steps (alone or in combination) at steps (a) and (b) fail to go beyond what was considered routine and conventional in the assay art. Specifically, 
	Based on the evidence as cited above, the combination of testing for a streptococcal marker in addition to anti-neuronal autoantibodies was routinely performed in the assay art when providing differential diagnosis. 
Although the claims do further recite step (b) performed using an immunofluorescence assay, no particular or specific antibodies are recited. Further, the use of immunofluorescence assays for the detection of the claimed autoantibodies was also well known, routine and conventional in the assay art at the time, see also this position is further supported by Black et al., Serologic survey of adult patients with obsessive-compulsive disorder for neuron-specific and other autoantibodies, Psychiatry Research, 81, (1998), p.371-380 (IDS entered 12/04/2018), teaching immunofluorescence assay for such autoantibodies.
Also see Applicant’s own originally filed disclosure which supports such immunoassay techniques for the characterization of such autoantibody targets as those claimed were well known and routine in the assay art (see page 11, “Autoantibodies and/or antibodies can be detected in a sample by a variety of known methods. As described previously, these methods 
There is no additionally recited meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in the active steps of “testing” (recited at steps (a) and (b) of claims 9 and 19) that distinguish the claimed testing from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting marker for Streptococcal infection and autoantibodies to the claimed protein biomarker(s). See also MPEP 2106.05(g).
There is also evidence of record to indicate that the additional elements, alone or in combination, do not go beyond well-understood, routine and conventional activity in that others had previously measured the targets of the two recited steps as claimed. For all of these reasons, the additional steps/ elements in the claim, when considered alone or in combination, are insufficient to add significantly more.
Regarding the limitations specific to the subject from which the biological sample is from, i.e., “from a subject with a previous Streptococcal infection and suspected of having a post-streptococcal disease selected from PANDAS, post-GABHS glomerulonephritis, rheumatic 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Toorn et al., Distinguishing PANDAS from Sydenham’s chorea: case report and review of the literature, European Journal of Paediatric Neurology, 8, (2004), p. 211-216 in view of Walker et al., Differential Diagnosis of Chorea, Curr. Neurol. Neurosci. Rep, 11, (2011), p. 385-395 and Black et al., Serologic survey of adult patients with obsessive-compulsive disorder for neuron-specific and other autoantibodies, Psychiatry Research, 81, (1998), p.371-380.

	van Toorn fails to teach, in addition to measuring ASO (antistreptolysin O antibody titer), also testing sample for autoantibodies that recognize an antigen from a protein selected from the group consisting of ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 using an immunofluorescence assay.
	However, regarding differential diagnoses, see also Walker et al., Walker teach (regarding chorea, i.e., movement disorders), correct diagnosis is essential for appropriate genetic counselling and for future therapies (page 385, col. 1, para 1). See at Table 2, Walker present laboratory evaluation for a patient presenting with chorea, the evaluation including tests such as ASO (for the possible diagnosis of Sydenham’s chorea), and tests for antineuronal antibodies (e.g., anti-Hu, anti-Yo, for possible diagnosis of paraneoplastic syndromes). 
	See also Black et al. regarding serologic testing for autoantibodies, namely anti-Hu, anti-Yo and anti-Ri antibodies, Black teach assaying for said antibodies using indirect immunofluorescence methods (see page 375, col. 2, para 2).
	It would have been prima facie obvious to one having ordinary skill in the art to have modified the evaluation of the subjects of van Toorn (those being evaluated for distinguishing 
	It would have been further obvious to have used indirect immunofluorescence to detect the antineuronal autoantibodies (anti-Hu and anti-Yo) as an obvious matter of applying a known technique to a known method. In particular, it was known at the time to detect the antineuronal antibodies (e.g., Walker and Black), further it was known to detect the autoantibodies by way of indirect IF assay (Black). One having ordinary skill in the art would have recognized that applying the known detection technique would have yielded predictable results (namely resulted in detection of the serum autoantibodies). One having ordinary skill would have  reasonable expectation of success using an art recognized assay technique for its art recognized purpose (see Black is evidence that the technique is able and usable for detection of these targeted autoantibodies in a subject’s serum sample).
	Regarding claims 10 and 11, see the van Toorn teach ASO titer (antistreptolysin O antibody).

	Regarding claims 16 and 17, see the combination of the art above is teaching a pediatric human subject (see e.g., van Toorn et al. teaching a case history, evaluating an eleven year old boy, page 211, col. 1, last paragraph).
	Regarding claim 18, see page 212, col. 1, para 2, van Toorn teach serum samples.
	Regarding claim 19, see the combination of the cited art as set forth in detail above. Claim 19 at step (b) recites “testing the reactivity of one or more autoantibodies in the sample to neuronal cells wherein the one or more antibodies that recognize an antigen from a protein selected from the group consisting of ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 using an immunofluorescence assay”. The claim language (the “wherein clause”) suggests (based on the “wherein” clause as recited) that “autoantibodies that recognize an antigen” as claimed (from the claimed list) are necessarily antibodies with reactivity to neuronal cells. Since the art is teaching detection of antineuronal autoantibodies (namely anti-Hu and anti-Yo, antibodies that bind antigens from the recited list at the claim), the combination of the art is considered to address “testing reactivity…using an immunofluorescence assay” as claimed. 
	Regarding claim 20, see as cited in detail above, the combination of the cited art is teaching autoantibodies that are anti-Hu and anti-Yo. 

Although claims 9-13 and 15-20 are previously rejected in detail above, the following rejection is also being made in the interest of compact prosecution in order to address the elected species of antigen/autoantibody (namely, Nova-1/anti-Ri autoantibody).
Claims 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over van Toorn in view of Walker et al., Black et al., and Graus et al., Recommended diagnostic criteria for paraneoplastic neurological syndromes, J. Neurol. Neurosurg. Psychiatry, 75, (2004), p.1135-1140 (IDS entered 12/04/2018).
Van Toorn et al. teach a method as indicated in detail previously above (see above citation).
However, van Toorn fails to teach fails to teach, in addition to measuring ASO (antistreptolysin O antibody titer), also testing sample for autoantibodies that recognize an antigen from a protein selected from the group consisting of ELAVL2, ELAVL3, ELAVL4, Nova-1, Nova-2, Cdr1, Cdr2 and Cdr3 using an immunofluorescence assay.
Walker et al. is also as cited previously in detail above, namely teaching (regarding chorea, i.e., movement disorders), correct diagnosis is essential for appropriate genetic counselling and for future therapies (page 385, col. 1, para 1). See at Table 2, Walker present laboratory evaluation for a patient presenting with chorea, the evaluation including tests such as ASO (for the possible diagnosis of Sydenham’s chorea), and tests for antineuronal antibodies (e.g., anti-Hu, anti-Yo, for possible diagnosis of paraneoplastic syndromes). 
	Black et al. is also cited in detail previously above, teaching with regard to serologic testing for autoantibodies, namely anti-Hu, anti-Yo and anti-Ri antibodies, Black teach assaying for said antibodies using indirect immunofluorescence methods (see page 375, col. 2, para 2).
	See also Graus et al., Graus suggest that in order to definitively classify disorder (in the absence of a detected tumour) as PNS (paraneoplastic neurological syndromes), only well characterized onconeural antibodies should be relied upon (see teaching anti-Hu, anti-Yo, anti-CV2, anti-Ri, anti-Ma2 and anti-amphiphysin antibodies, page 1137, col. 2, last paragraph).

It would have been further obvious to have included in a screening panel, other PNS related autoantibodies (such as anti-Ri as claimed), to differentially diagnose disorders such as PANDAS or Sydenham’s chorea form paraneoplastic syndromes, because the art taught reliance should only be on well characterized onconeural antibodies when classifying PNS.  Put another way, based on the cited art, such additional autoantibodies (including testing for anti-Ri autoantibodies) would be expected to be useful and assist in a correct differential diagnosis (and treatment). One having ordinary skill in the art would have a reasonable expectation of success, considering the art recognized anti-Ri as one of the well characterized onconeural antibodies known in the art.

Response to Arguments
Applicant's arguments filed 05/21/2020 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 101, although the previous grounds is withdrawn, see the present response to remarks, as remarks appear relevant to the pending grounds set forth above. 
In particular, at remarks page 6, Applicant argues detection of anti-Ri and anti-Hu antibodies in a specific patient population with previous Streptococcal infection and further suspected of disease as claimed, is not well-known, routine or conventional in the art at the time of filing. Applicant argues that while there are several references disclosing detection of anti-
However, these arguments are not persuasive because they rely specifically on the judicial exceptions themselves, for example in terms of the suspicion of disease (a mental process). Further, regarding arguments specific to the patient population, the patient population does not make the active method steps, steps that go beyond what was routine and conventional in the assay art. The limitations specific to the subject from which the sample is obtained fails to directly affect the active method steps themselves, for example active steps of testing would not be performed any differently based on the subject. Furthermore, see as evidenced above, the combination of testing the steps (testing as recited at steps a and b), namely testing for a marker for Streptococcal infection and autoantibodies to the protein markers recited, was routinely performed in the assay art (see specifically, measuring ASO titer and anti-Hu and/or anti-Ri and/or anti-Yo autoantibodies).
Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 7-10), see as indicated previously above, the previous rejection of claims is withdrawn, as such remarks specific to the previous grounds are moot (see new grounds as set forth in detail above). 
For all of these reasons, remarks are not persuasive. See the rejections as set forth in detail above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641